Robinson, Judge,

(dissenting):

The overthrow of the verdict and judgment in this case meets with my unqualified, but respectful, dissent. Deep convictions, arising from a most thorough examination of the record, impel me to offer here my views upon every feature of the case that has been presented by assignments of error in this Court.
That there is liability for damages caused by a municipal corporation in collecting surface water and casting it in a mass or body upon one’s property is settled law in this State. McCray v. Fairmont, 46 W. Va. 442; Clay v. St. Albans, 43 W. Va. 339; Jordon v. Benwood, 42 W. Va. 312; Gillison v. Charleston, 16 W. Va. 282.
Five propositions are advanced by the appellant to support a reversal. We shall state and briefly consider each of them.
First: That there is a variance between the allegations of the declaration and the proof as to the location of the sewers which are alleged to have caused the damage.
This point is extremely technical. The declaration is broad enough to permit proof of damage caused by collected surface, waters from any sewers put in by the city in the vicinity of plaintiff’s property. Dnder this head it is insisted that the evidence does not show that all the sewers described by witnesses as the ones which collected the surface water were constructed within five years prior to the institution of the suit. The declaration does not allege, nor need it do so, that the sewers were constructed within five years prior to the suit. It alleges *539tbat surface waters were collected by sewers in the vicinity of the property and cast in a body upon it to its damage, within five years. The statute of limitations, which has been pleaded in this case, begins to run from the occurrence of the injury. Pickens v. Boom Co., 66 W. Va. 10; Eells v. Ry. Co., 49 W. Va. 65; Henry v. Ohio Riv. R. Co., 40 W. Va. 234. There is no right of action for an injury until it happens, though the instrument causing it may have existed for all time. If the instrument does no harm, there can be no recovery because of its mere existence, even though it threatens harm. This case seems to have been tried on the erroneous idea that it must be shown that the sewers were constructed within five years be-fore the suit. An instruction embodying such proposition was given to the jury on behalf of plaintiff. Yet this erroneous theory could not prejudice the city. In a way, it was favorable to it.
Second: That the open drain or ditch was and is a natural water ■ course.
There was evidence that plaintiff’s property was naturally so situated that there was in it a depression of the ground, in which water ran at times. Into this hollow or ravine the collected surface water was thrown so that it was made a damaging body of water. T'he city insists that this hollow was a natural water course. Generally, there is no lability for damages arising from the easting of collected surface water into a natural water course. But was the hollow through plaintiff’s lot a natural water course? Whether it was shown to be a natural water course depends on the evidence. How else can it be determined what it was? That evidence is conflicting. The jury were, therefore, the judges of the facts in this particular. They were instructed as to what facts were necessary to establish the existence of a natural water course. There can be no just exception to the definitions given the jury as a guide in their determining whether or not there was a natural water course through plaintiff’s lot. They were told by the court that a natural water course is “a natural stream flowing in a definite bed or channel, with banks and sides, and having a permanent source of supply.” They were also told that “a water course is a stream usually flowing in a particular *540direction, in a definite channel, and discharging into some other streám or body' of water, and the term does not include surface water conveyed from a higher to a lower level for limited periods during the melting of snow or during or soon after the fall of rain, through hollows or ravines which at other times are dry.” These definitions are generally recognized by legal authorities. 2 Bouvier’s Law Dict. 468, 1219; 21 Amer. & Eng. Enc. of Law 420; 30 Amer. & Eng. Enc. of Law 347; Neal v. Ohio River R. Co. 47 W. Va. 316. Yet counsel for the city say that they tended to mate the jury believe that the hollow was not a water course simply because water did not flow through it continually. The definitions could not have that effect upon intelligent minds. Taken together they clearly meant that, if there is no source of. supply which usually does supply, the ravine or hollow cannot be considered a water course. They in fact told the jury what the law actually says — that there must be some other source of supply than occasional surface water from rains or melted snows. The way was open to counsel for the city to-place before the jury explanations of these definitions by instructions embracing further proper considerations as to what will constitute water courses. They sought nothing of this kind at the trial. The definitions were applicable to the evidence in the case. And upon a special interrogatory propounded to the jury at the instance of the city, the jury expressly found that the depression through plaintiff’s lot was not a natural water course. No error can be perceived in such finding.
Third: That no more water ran in the hollow after the placing of the sewers than ran there before they were placed.
Whether this alleged fact be true or not, it was-the province of the jury to find. It turns on oral evidence of witnesses given in the presence of the jury. They have found, upon a special interrogatory, that the sewers did increase the flow “to a very material extent.” That finding enters into the general verdict. Though the testimony may be conflicting in this particular, still there is much evidence to support it. It .was distinctly a jury question.
Fourth: That the damage was done from back wáter from obstruction below, rather than from water flowing from above.
The jury have upon-special interrogatory also negatived this *541proposition, from conflicting oral testimony. We cannot invade their province so to do. Coalmer v. Barrett, 61 W. Va. 237.
Fifth: That the verdict and judgment are excessive.
The amount of the verdict is fully supported by testimony. It has been ascertained from facts and data quite as certain as those ordinarily used and held to be sufficient in the ascertainment of damages. Railroad Co. v. Foreman, 24 W. Va. 662; Hargreaves v. Kimberly, 26 W. Va. 787; Miller v. Pulp Co., 38 W. Va. 558; Pickens v. Boom Co., 58 W. Va. 11; Hurxthal v. St. Lawrence Boom & M’f’g Co., 65 W. Va. 346. The nature, of the injury being recurrent or intermittent, the plaintiff could recover in successive actions. Rogers v. Boom and Driving Co., 39 W. Va. 272; Henry v. Railroad Co., 40 W. Va. 234; Pickens v. Boom and Timber Co., 66 W. Va. 10. Then in this action no prospective or future damages could be taken into consideration. And it distinctly appears from the record that the trial court allowed no element of prospective or future damages to go into the evidence. The only damages proved were based upon the actual injuries to the property arising from the col-
lected surface water prior to the institution of the suit. Witnesses clearly detailed the items of actual injury to the property. It was shown without the least contradiction that the surface water collected and cast upon the property by the city washed a great hole under the house and washed the soil from the lot in other places; that the washing away of the ground caused the house to settle and thereby to become misshapen; that the plastering was thereby broken and caused to fall off; that the water standing on the floors so injured them that new ones would have to be put in; and that plaintiff and her family were obliged to seek a home elsewhere because of the injured condition of the property. These are only some of the details of actual injury established by the evidence. The exact manner in which the property was injured prior to the suit was detailed to the jury. The plaintiff’s husband testified that it would cost $900 to repair all this damage. Another witness, shown to be fully acquainted with the property and the injury done to it, corroborates him as to the amount necessary to put the property in the condition it was before the injury. These witnesses speak only of actual past damages *542and the amount necessary to repair the same. Besides, it was shown that plaintiff had been, compelled to expend at least $170 within the fire years prior to the suit, in clearing away debris and making repairs after the floods. Surely all this evidence affords a definite basis upon which the jury could find an amount. The city did not even seek to contradict it. Nor was it attacked upon cross-examination. The way was open to test the accuracy of the amounts stated by these witnesses. Yet these amounts stand unimpeached as a basis for the ascertainment of the damages.
Some of the witnesses valued the property as high as $3400. Can we say that the jury did not accept this amount as the true value ? The assessment of the property for taxation is not conclusive evidence of its value. 3 Wigmore on Ev., section 1640. By statute, it is now admissible evidence in a suit of this character upon the question of value. Code, chapter 39, section 115. But that statute expressly makes it admissible “with other evidence.” Is the amount of the verdict an unreasonable one for all the injury shown to havei been done to a property of the value of $3400? It would appear that it is not. But, let us iterate, testimony that stands absolutely unquestioned says that the actual past damage amounted to $900' — that it would take that amount to repair the damage. Does not this support the verdict for $750? “In the ascertainment of damages absolute certainty is not required. The causes and probable amount of the loss may be shown with reasonable certainty. Substantial damages may be recovered though the loss can be stated only approximately.” Hurxthal v. St. Lawrence Boom & Mf'g. Co., supra.
By the majority opinion the verdict and judgment are overthrown because evidence was introduced to show a difference between what the property was worth before it was injured by the surface water and what it was worth after it was so injured by reason of the past damage that was thereby done to it. It is assumed that the witnesses in stating this difference took into consideration the fact that the sewers would damage the property in the future. But how can this fact be assumed when it is not in evidence that the witnesses based a difference in the value upon the future presence of the sewers. As far as this evidence *543goes it established a reduction in value by reason of tbe actual past injury done by tbe surface water that was thrown on the lot prior to the suit and by reason of no other thing. And such reduction in value was a proper measure of the injury resulting from the actual past invasion of the property. That reduction, mentioned by the witnesses, was based wholly upon the fact of a past invasion of plaintiff’s property. It nowhere appears that it was to the most limited extent based by them! upon the consideration that the sewers would continue in place, and that in the future they would cause further damages. The witnesses were asked to draw a difference in the value of the property as caused by what had been done, not to draw a difference by anything that might occur in the future. And such difference was drawn in the testimony only by reducing the value of the property at the time of the trial by a consideration of its in-injured condition at that time and not by a consideration of its location in reference to the sewers or regard of future damages likely to happen to it. The general market value of the property, as influenced by a continuing cause of damage near the property, plainly was not made a criterion before the jury. Testimony of future damages never entered into this case. So clearly does this appear that counsel for the city do not even suggest that any element of future damages may have been considered. It is not proper to assume that something outside of the record influenced the jury in fixing the amount of the damages. The extent of the actual past injury and the amount that it would cost to put the property in the identical shape that it was before the surface water injured it were distinctly made the basis upon which the damages were found. Besides, the rulings of the trial court throughout the taking of testimony made it clear that only evidence of past damages was permitted to .go to the jury. No jury of ordinary intelligence would arbitrarily take future damages into consideration in view of the way this ease was submitted to such jury. No verdict should be overthrown by assuming a fact that has not been made to appear, because the amount seems larger than the Court would have made it. It arbitrarily strikes at the most vital and fundamental of rights so to annul a verdict.
If the verdict is excessive, it is the fault of the city. Why *544did it not show, by cross-examination or otherwise, that the damages given in testimony were unwarranted? No exception of any kind was taken to the evidence in relation to the extent of the damages. No- bias or prejudice on the part of the jury appears. They were the proper judges of the extent of the damages. We are not authorized to substitute our judgment m this particular for theirs, even if we would find differently. Miller v. Pulp Co., supra.
Another point is presented. A witness for the city testified that Mrs. McHenry could have filled in and raised her lot at an expense of $200, and thereby prevented damage by the .flood turned upon her property. Evidently intended to be founded on this testimony was an instruction which was refused. Had it been given it would have told the jury that if they believed that the plaintiff could have protected her property at reasonable expense, she was entitled to recover nothing beyond the cost of such protection if furnished by her. And all but one of the special interrogatories that were refused were also based on the same theory. It was entirely proper to exclude from the ease a proposition of this character. It was, in reason, not incumbent on plaintiff to raise her lot. The property was her own in its natural state. She was entitled to enjoy it without the invasion by the city. The city’s turning collected surface water upon it was a positive tort. It would be strange justice to say that she cannot recover because she did not make it impossible for the city to wrong her. Such view would be an absolute reversal of liability for wrong — place it upon the party wronged and not upon the wrong doer. True, after a wrong is committed it is the dutj^ of the party wronged to avoid such damages as may be avoided by reasonable diligence, ordinary prudence, and reasonable expense. 8 Amer. & Eng. Ene. of Law, 605-7; 1 Sedgwick on Damages, ch. 6. But it will be observed by an examination of the authorities that the rule in no ease requires more than the exercise of ordinary efforts and the outlay of reasonable expense on the part of the party wronged to avert damages after the wrong has been done. It requires no such extraordinary thing, nor so great an expense, as is insisted upon in this case. Galveston, H. & S. A. Ry. Co. v. Borsky, (Tex. Civ. App.), 21 S. W. 1011. The plaintiff *545was not obliged to use more than ordinary diligence to avert the damages. 1 Sedgwick on Damages, section 221. There is absolutely no evidence that plaintiff did not use such diligence. “What efforts an injured party must make to limit his damages is to be determined by the rules of common sense and fair dealing.” 8 Amer. & Eng. Enc. of Law, 606. Common sense and fair dealing did not enjoin upon Mrs. McHenry the filling of her lot at an expense of $200 to her, simply because of the city’s wrong. How could that wrong put such obligation on her to stop it? The instruction and interrogatories were therefore unwarranted.
It is assigned that the court erred in refusing to give two other instructions asked on behalf of the city, and in refusing one other special interrogatory. Yet no specific criticism of these refusals is made in the briefs. It would seem that counsel do not rely upon them. At any rate, no error in these particulars is perceived.
The judgment ought to be affirmed. Tested by the record, it is plainly right. There has been a fair trial and the verdict is supported by law and the evidence.